Order entered December 31, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00895-CR

                       JESSE RUDOLFO GONZALES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 401-80739-2016

                                        ORDER
      Before the Court is appellant’s December 28, 2018 second motion for extension of time.

We GRANT the motion and ORDER the brief due on or before January 4, 2019.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE